Exhibit 10.2
VESTING AGREEMENT
This Vesting Agreement (this “Agreement”) is made as of January 5, 2011 between
Communications Infrastructure Investments, LLC, a Delaware limited liability
company (the “Company”); Daniel P. Caruso (the “Executive”); and Bear Equity,
LLC (“Bear Equity”).
RECITALS
WHEREAS, the Executive desires that Bear Equity hold Class B Preferred Units for
and on behalf of the Executive;
WHEREAS, pursuant to this Agreement and the LLC Agreement (as defined below),
the Company hereby issues five hundred eighty thousand (580,000) Class B
Preferred Units (the “Executive Preferred Units”) to Bear Equity on Executive’s
behalf; and
WHEREAS, in connection with the Executive’s services provided to Company or any
of its Subsidiaries and in exchange for services to be rendered, the Company
desires to issue said 580,000 Executive Preferred Units to Bear Equity subject
to the terms and conditions contained in the LLC Agreement and subject to the
restrictions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual promises set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement, intending to be legally bound, agree as follows:
ARTICLE 1
DEFINITIONS
In addition to the other terms defined in this Agreement, the terms below shall
have the following meanings:
“Bear Equity” has the meaning specified in the Preamble to this Agreement.
“Board” means the Board of Managers of the Company.
“Buyer” has the meaning specified in Section 5.1 of this Agreement.
“Capital Securities” means (a) as to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to any Person
that is not a corporation or an individual, the ownership or membership
interests in such Person, including, without limitation, the right to share in
profits and losses, the right to receive distributions of cash and property, and
the right to receive allocations of items of income, gain, loss, deduction and
credit and similar items from such Person, whether or not such interests include
voting or similar rights entitling the holder thereof to exercise control over
such Person, and (b) warrants, options or other securities, evidences of
indebtedness or other obligations of a Person that are, directly or indirectly,
convertible into or exercisable or exchangeable for securities of or other
interest in such Person as described in clause (a) of this definition.

 

 



--------------------------------------------------------------------------------



 



“Cause” shall mean the Executive’s: (i) dishonesty of a material nature with
respect to the Company (including, but not limited to, theft or embezzlement of
the Company’s or any of its Subsidiaries’ funds or assets); (ii) conviction of,
or guilty plea or no contest plea, to a felony charge or any misdemeanor
involving moral turpitude, or the entry of a consent decree with any
governmental body; (iii) noncompliance in any material respect with any laws or
regulations, foreign or domestic, affecting the operation of the Company’s or
any of its Subsidiaries’ business, if such noncompliance is likely to have a
material adverse effect on the Company or any of its Subsidiaries;
(iv) violation of any express direction or any rule, regulation or policy
established by the Board that is consistent with the terms of this Agreement,
which violation, if reasonably susceptible to cure, is not cured within ten
(10) days of written notice thereof from the Board (or, where such violation can
not feasibly be cured within said 10 day period and Executive has not cured such
violation within a reasonable amount of time after using best efforts), and if
such violation is likely to have a material adverse effect on the Company or any
of its Subsidiaries; (v) material breach of this Agreement, which breach, if
reasonably susceptible to cure, is not cured within ten (10) days of written
notice thereof from the Board (or, where such material breach can not feasibly
be cured within said 10 day period and Executive has not cured such material
breach within a reasonable amount of time after using best efforts) or a
material breach of the Executive’s fiduciary duties to the Company or any of its
Subsidiaries; or (vi) gross incompetence, gross neglect, or gross misconduct in
the performance of the Executive’s duties.
“Executive Preferred Units” has the meaning specified in the Preamble to this
Agreement.
“Fair Market Value” has the meaning specified in Section 5.2(a) of this
Agreement.
“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement, dated as of February 9, 2009, among the Company and the persons named
on Schedule A thereto, as amended from time to time.
“Management Control Acquisition” means a Sale of the Company with respect to
which (i) immediately prior to such Sale of the Company, Dan Caruso is serving
the Company as Chief Executive Officer and (ii) after giving effect to the
consummation of the Sale of the Company, Dan Caruso is offered and accepts the
opportunity to serve as the Chief Executive Officer of the combined company
resulting from such Sale of the Company.
“Noncompetition and Nonsolicitation Agreement” means the Noncompetition and
Nonsolicitation Agreement, dated as of January 5, 2011, between the Company and
the Executive.

 

- 2 -



--------------------------------------------------------------------------------



 



“Nondisclosure and Developments Agreement” means the Nondisclosure and
Developments Agreement, dated as of January 5, 2011, between the Company and the
Executive.
“Person” includes any individual, corporation, association, partnership (general
or limited), joint venture, trust, estate, limited liability company, or other
legal entity or organization.
“Public Offering” means an underwritten public offering and sale of any common
ownership interest of the Company or any securities issued with respect to, or
in exchange for any common ownership interest of the Company pursuant to an
effective registration statement under the Securities Act. For purposes of this
definition, public sale means any sale of securities registered pursuant to a
registration statement under the Securities Act or pursuant to the provisions of
Rule 144 or Rule 145 adopted under the Securities Act or any substantially
equivalent sale made in compliance with successor provisions of the federal
securities laws and regulations as amended.
“Qualified Public Offering” means a Public Offering after which the Company’s
common equity securities will be traded on a U.S. national securities exchange
or on the NASDAQ Stock Market.
“Related Agreements” means the LLC Agreement, the Noncompetition and
Nonsolicitation Agreement and the Nondisclosure and Developments Agreement.
“Sale of the Company” has the meaning set forth in the LLC Agreement.
“Seller” has the meaning specified in Section 5.1 of this Agreement.
“Seller’s Units” has the meaning specified in Section 5.1 of this Agreement.
“Subsidiary(ies)” means any Person the majority of the Capital Securities of
which, directly, or indirectly through one or more other Persons, (a) the
Company has the right to acquire or (b) is owned or controlled by the Company.
As used in this definition, “control,” including, its correlative meanings,
“controlled by” and “under common control with,” shall mean possession of power
to direct or cause the direction of management or policies (whether through
ownership of Capital Securities or partnership or other ownership interests, by
contract or otherwise).
“Termination Date” means the date the Executive’s employment is terminated,
whether by the Executive or the Company or any of its Subsidiaries.
“Unvested Units” means, at any time, Executive Preferred Units that are subject
to any vesting, forfeiture or similar arrangement under this Agreement.
“Vesting Start Date” means October 31, 2010.

 

- 3 -



--------------------------------------------------------------------------------



 



“Vesting Requirements” means those vesting requirements described in Section 3
of this Agreement.
“Vested Units” means, at any time, Executive Preferred Units that are no longer
subject to any vesting, forfeiture or similar arrangement under this Agreement.
ARTICLE 2
ISSUANCE OF EXECUTIVE PREFERRED UNITS
2.1 Issuance of Executive Preferred Units. In consideration of the services to
be performed by Executive for the Company or any of its Subsidiaries, the
Company hereby issues to Bear Equity, and Bear Equity hereby accepts from the
Company and on behalf of Executive, the five hundred and eighty thousand
(580,000) Executive Preferred Units upon the terms and conditions set forth in
this Agreement. Bear Equity shall hold such Executive Preferred Units subject to
this Agreement and to the LLC Agreement. Such Executive Preferred Units shall be
subject to a commencement date of February 26, 2010 for purposes of calculating
the applicable Priority Return.
ARTICLE 3
VESTING
3.1 General Vesting Terms. Bear Equity shall vest into 8.3333% of the total
Executive Preferred Units every quarter (i.e. every three calendar months) that
has elapsed after the Vesting Start Date such that at the end of three (3) years
after the Vesting Start Date Bear Equity shall be fully vested in said Units,
subject to the below terms and Section 3.2 hereof.
(a) In the event the Executive’s employment with the Company or any of its
Subsidiaries is terminated by the Company or any of its Subsidiaries for any
reason other than for Cause, including, but not limited to, by reason of death
or disability, then Bear Equity shall immediately vest into 100% of the total
Executive Preferred Units;
(b) In the event the Executive’s employment with the Company or any of its
Subsidiaries is terminated by the Company or any of its Subsidiaries for Cause
OR if Executive voluntarily terminates his employment with the Company or any of
its Subsidiaries, then (i) Bear Equity shall retain any and all Executive
Preferred Units vested on or before the Termination Date, and (ii) any and all
Executive Preferred Units that are unvested as of the Termination Date shall be
automatically forfeited back to the Company in accordance with Section 3.3
below.
(c) In the event the Company elects and/or appoints a Chairman of the Board
other than Executive (without Executive’s approval), then Executive shall have
the right (but not the obligation) to elect one of the following options: (i) if
Executive elects to have full and immediate acceleration of vesting on all
unvested Executive Preferred Units, then such accelerated vesting shall
immediately occur and Executive shall remain subject to all of the terms and
conditions of the Noncompetition and Nonsolicitation Agreement through the
remainder of that Noncompetition and Nonsolicitation Agreement’s three (3) year
term, or (ii) if Executive elects to not have full and immediate acceleration of
vesting under such circumstances, then Executive shall thereafter not be subject
to any of the terms and conditions of said Noncompetition and Nonsolicitation
Agreement (however, if Executive elects this option (ii) AND continues to be
employed by the Company, then Executive will be subject to the terms and
conditions of said Noncompetition and Nonsolicitation Agreement ONLY for as long
as Executive’s employment with the Company continues — after which such
restrictions shall immediately expire). If Executive is going to exercise the
above referenced election, the Executive must do so within sixty (60) days of
the date the Chairman is elected and/or appointed. For the avoidance of doubt,
the above two options are not conditioned on or subject to the termination of
Executive’s employment with Company or any of its Subsidiaries.

 

- 4 -



--------------------------------------------------------------------------------



 



3.2 Sale of the Company and Qualified Public Offering.
(a) Notwithstanding any other terms and conditions in this Article 3, upon the
consummation of a Sale of the Company, provided that the Executive is employed
by the Company or any of its Subsidiaries on the date of such Sale of the
Company, Bear Equity shall immediately vest into 100% of the total Executive
Preferred Units. However, if the Board determines that the Sale of the Company
also constitutes a Management Control Acquisition, then Bear Equity will
continue to vest in the Executive Preferred Units quarterly in accordance with
Section 3.1 above and there will not be an acceleration of vesting under such
circumstances.
(b) Notwithstanding any other provisions in this Article 3, upon the
consummation of a Qualified Public Offering by the Company or any of its
Subsidiaries, provided that the Executive is employed by the Company or any of
its Subsidiaries on the date of such Qualified Public Offering, Bear Equity
shall immediately vest into 100% of the total Executive Preferred Units.
3.3 Forfeiture Upon Failure to Vest. In the event the Executive’s employment
with the Company or any of its Subsidiaries is terminated in accordance with
Section 3.1(b) above, then any unvested Executive Preferred Units as of the
Termination Date shall thereupon be deemed for all purposes to have been
forfeited and to have been surrendered to the Company without the need for any
payment to the Executive or any further action by the Company or any other
Person.
ARTICLE 4
RESTRICTIONS ON TRANSFER OF UNITS
Except for any Transfers permitted in the LLC Agreement or other agreement
entered into in connection herewith or therewith, the Executive shall not
transfer any Executive Preferred Units.

 

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE 5
REPURCHASE RIGHTS
5.1 Right to Repurchase.
(a) Upon the occurrence of any breach of this Agreement or any Related Agreement
by the Executive or Bear Equity, the Company or its designees (collectively, the
“Buyer”) shall have the right (in addition to exercising any rights or remedies
available to the Company at law or in equity against Executive or Bear Equity)
to purchase from Bear Equity and its transferees (collectively, the “Seller”),
free and clear of all liens and encumbrances other than pledges to secure
obligations of the Company or any Subsidiary (“Liens”), any or all Vested Units
held by the Seller (collectively referred to herein as the “Seller’s Units”),
for a purchase price equal to Fair Market Value (defined below) (the “Purchase
Price”) and in accordance with the terms specified below (the “Repurchase
Rights”).
(b) The Repurchase Rights shall be exercisable at any time by written notice
from the Buyer to the Seller (the “Purchase Notice”).
5.2 Closing of Sale.
(a) In the event that the Repurchase Right is exercised at the time of a Sale of
the Company or other arms length third party transaction involving a valuation
of the assets or securities of the Company and its Subsidiaries, for purposes of
this Agreement, the “Fair Market Value” of each Executive Preferred Unit shall
mean (i) the total consideration that would be received by a holder of such
Executive Preferred Unit in such Sale of the Company or (ii) deemed price per
Executive Preferred Unit based upon the valuation of the assets or securities of
the Company and its Subsidiaries in any other arms length third party
transaction. In any other cases, for purposes of this Agreement, “Fair Market
Value” of any Executive Preferred Unit shall mean the total consideration that
would be received by a holder of such Executive Preferred Unit (without any
premium or discount attributable to control, minority interest or lack of
liquidity for less than all Executive Preferred Units) upon the sale, as of the
date of the Purchase Notice, of all the Company’s issued and outstanding Capital
Securities in a single transaction or series of related transactions to a buyer
willing to pay the highest purchase price that would be received in a sale
conducted by a nationally recognized investment banking firm, which buyer is
under no compulsion to buy and the holders of such equity securities are under
no compulsion to sell, all parties having reasonable knowledge of all relevant
facts, with no minority interest discount being applied and no other discount
being applied for any other reason. The Fair Market Value of the Executive
Preferred Units shall be that which is negotiated by the Company and the Seller.
If the Company and the Seller fail to agree on the Fair market Value within
thirty (30) days of the date of the Purchase Notice, then the Company and the
Seller shall attempt to agree upon an appraiser to determine the Fair Market
Value, which such appraiser shall make such determination within thirty
(30) days of the date of such person’s engagement, and such determination shall
govern. If the Company and the Seller do not, within such 10 day period, agree
as to a single appraiser, or if the appraiser appointed as provided above fails
to determine such Fair Market Value within thirty (30) days of the date of such
person’s engagement, then each of the Company and the Seller, by notice to the
other, shall appoint one appraiser. If either the Company or the Seller shall
fail to appoint such an appraiser within ten (10) days after the lapse of such
10 or 30 day period, as applicable, then the appraiser appointed by the party
that does so appoint an Appraiser shall make the determination of such Fair
Market Value and such determination shall govern. If two appraisers are
appointed and they agree upon such Fair Market Value, their joint determination
shall govern. If said two appraisers fail to reach agreement within thirty
(30) days after the appointment of the last appraiser to be appointed, the two
appraisers selected shall promptly select a nationally recognized investment
banking firm to the be the third appraiser. Such third appraiser shall, within
fifteen (15) days following such appraiser’s appointment, select one of the two
other appraisals as constituting Fair Market Value. All decisions of the
appraiser(s) shall be rendered in writing and shall be signed by the
appraiser(s). The Fair Market Value determined as herein provided shall be
conclusive, final and binding on the parties and shall be enforceable in any
court having jurisdiction over a proceeding brought to seek such enforcement.
The cost of the Fair Market Value determination shall be borne by the Company.

 

- 6 -



--------------------------------------------------------------------------------



 



(b) The consummation of any purchase and sale of the Seller’s Units under this
Section 5.2 shall, unless otherwise agreed in writing by the parties to such
transaction, shall occur on the thirtieth (30th) day following the date of the
Fair Market Value is determined, or such earlier date as Buyer shall specify.
The Purchase Price to be paid for the Seller’s Units to be purchased and sold
pursuant to this Section 5 shall be paid in immediately available funds. Upon
tender of payment of the Purchase Price for the Seller’s Units being purchased
as provided above, thereupon and without any further action on the part of any
person being necessary, all right, title and interest in and to the Seller’s
Units being purchased shall thereupon pass to the Buyer. Without limitation of
the foregoing, the parties and their transferees shall execute and deliver such
certificates and other documents and take such further action as the Buyer may
reasonably request in order to further evidence the purchase and sale of the
Seller’s Units as contemplated hereby.
ARTICLE 6
MISCELLANEOUS
6.1 Tax Issues.
(a) THE ISSUANCE OF THE EXECUTIVE PREFERRED UNITS TO BEAR EQUITY FOR THE BENEFIT
OF THE EXECUTIVE PURSUANT TO THIS AGREEMENT INVOLVES COMPLEX AND SUBSTANTIAL TAX
CONSIDERATIONS, INCLUDING, WITHOUT LIMITATION, CONSIDERATION OF THE ADVISABILITY
OF THE EXECUTIVE AND/OR BEAR EQUITY MAKING AN ELECTION UNDER SECTION 83(B) OF
THE INTERNAL REVENUE CODE. THE EXECUTIVE HAS CONSULTED EXECUTIVE’S OWN TAX
ADVISOR WITH RESPECT TO THE TRANSACTIONS DESCRIBED IN THIS AGREEMENT. THE
COMPANY MAKES NO WARRANTIES OR REPRESENTATIONS WHATSOEVER TO THE EXECUTIVE OR
BEAR EQUITY REGARDING THE TAX CONSEQUENCES RELATED TO THE EXECUTIVE PREFERRED
UNITS AND/OR ISSUANCE THEREOF AND/OR THIS AGREEMENT.
(b) Executive and/or Bear Equity shall be responsible for payment of any and all
tax liabilities of Executive and/or Bear Equity as a result of the issuance and
receipt of the Executive Preferred Units. If the Executive elects, in accordance
with Section 83(b) of the Code, to recognize ordinary income in the year of
acquisition of the Executive Preferred Units, the Company may require at the
time of such election an additional payment for withholding tax purposes based
on the difference, if any, between the purchase price for such Executive
Preferred Units and the fair market value of such Executive Preferred Units as
of the date of the acquisition of such Executive Preferred Units by Bear Equity.

 

- 7 -



--------------------------------------------------------------------------------



 



(c) Notwithstanding any other terms and conditions contained in this Section 6,
in the event that it shall be determined that the aggregate payments or
distributions by the Company to or for the benefit of the Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this section (the “Payments”), constitute “excess parachute
payments” (as such term is defined under Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) or any successor provision, and the
regulations promulgated thereunder) that are subject to the excise tax imposed
by Section 4999 of the Code or any successor provision, or any interest or
penalties with respect to such excise tax (the total excise tax, together with
any interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”)), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) from the Company in an amount such that after
payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any Federal,
state or local income and employment taxes and Excise Tax (and any interest and
penalties imposed with respect to any such taxes) imposed upon the Gross-Up
Payment, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments. The Company shall use commercially
reasonable efforts to make any Gross-Up Payment hereunder to the Executive no
later than ninety (90) days after the transaction resulting in the related
Payments occurs (or, for any additional Gross-Up Payment due to a
redetermination, as soon as reasonably practicable after such redetermination is
made, but in all events no later than December 31 of the year next following the
year in which the related taxes are remitted to the applicable taxing
authority). This Section 6.1(c) shall cease to apply upon the consummation of a
Qualified Public Offering of the common stock of the Company, or any applicable
Subsidiary thereof, or its successor.
6.2 Employment of the Executive. The Executive acknowledges that he or she is an
employee at-will. The Executive agrees that this Agreement does not create an
obligation of the Company or any of its Subsidiaries or any other Person to
employ the Executive, nor does it give rise to any right or expectancy with
respect thereto.
6.3 Transferees. Each and every permitted transferee or assignee of Executive
Preferred Units from Bear Equity shall be bound by and subject to all the terms
and conditions of this Agreement and the LLC Agreement on the same basis Bear
Equity is bound. So long as this Agreement is in effect, no Transfer of any
Executive Preferred Units shall be effective unless such Transfer is made
pursuant to the terms of the LLC Agreement and the transferee agrees in writing
to be bound by, and subject to, the provisions of this Agreement upon the same
terms applicable to the transferors and to ensure that such transferees’
transferees shall be likewise bound.

 

- 8 -



--------------------------------------------------------------------------------



 



6.4 Effect of Prohibited Transfer. If any Transfer of Executive Preferred Units
is made contrary to the terms of this Agreement or the LLC Agreement, such
Transfer shall be null and void. In addition to any other legal or equitable
remedies it may have, the Company may enforce its rights to specific performance
to the extent permitted by law and may exercise such other equitable remedies
then available to it. The Company may refuse for any purpose to recognize any
transferee who receives Executive Preferred Units contrary to the provisions of
this Agreement or the LLC Agreement as a member of the Company.
6.5 Securities Laws Restrictions on Resale; Representations of the Executive and
Bear Equity.
(a) Until registered under the applicable Securities Laws, the Executive
Preferred Units will be of an illiquid nature and will be deemed to be
“restricted securities” for purposes of the Securities Laws. Accordingly, such
Executive Preferred Units must be sold in compliance with the registration
requirements of the applicable Securities Laws or an exemption there from.
Unless the Executive Preferred Units have been registered under the applicable
Securities Laws, any certificate evidencing any of the Executive Preferred Units
shall bear a legend substantially as follows:
THE UNITS HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, OR THE SECURITIES OR BLUE SKY LAWS OF ANY STATE OR OTHER
JURISDICTION AND MAY NOT BE OFFERED OR SOLD UNLESS THEY HAVE BEEN REGISTERED
UNDER SUCH ACT AND THE APPLICABLE SECURITIES OR BLUE SKY LAWS OF ANY SUCH STATE
OR OTHER JURISDICTION OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE, AND
THEN ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN THE
VESTING AGREEMENT WITH EXECUTIVE AND BEAR EQUITY AND THE COMPANY’S AMENDED AND
RESTATED LIMITED LIABILITY COMPANY AGREEMENT, A COPY OF WHICH MAY BE OBTAINED
FROM THE UNDERSIGNED AT ITS PRINCIPAL EXECUTIVE OFFICES LISTED ABOVE.
(b) Each of the Executive and Bear Equity represents that: (i) the Executive
Preferred Units are being acquired solely for investment and not with a view to,
or for sale in connection with, any distribution of the Executive Preferred
Units nor with any present intention of distributing or selling such Executive
Preferred Units; (ii) Bear Equity have made a detailed inquiry concerning the
Company, its business and services, its officers and its personnel; (iii) the
officers of the Company have made available to Bear Equity, or as a result of
the Executive’s position with the Company, Bear Equity has access to, any and
all information concerning the Company which Bear Equity has requested or deems
relevant; (iv) each of the Executive and Bear Equity has such knowledge and
experience in financial and business matters that the Executive and Bear Equity
are capable of evaluating the merits and risks of investment in the Executive
Preferred Units; (v) each of the Executive and Bear Equity is an “accredited
investor” as defined in Regulation D promulgated under the Securities Act of
1933, as amended, and (vi) each of the Executive and Bear Equity can bear a
complete loss of the value of the Executive Preferred Units and is able to bear
the economic risk of holding such Executive Preferred Units for an indefinite
period.

 

- 9 -



--------------------------------------------------------------------------------



 



6.6 Remedies.
(a) The rights and remedies provided by this Agreement are cumulative and the
use of any one right or remedy by any party shall not preclude or waive its
right to use any or all other remedies. Said rights and remedies are given in
addition to any other rights the parties may have at law or in equity.
(b) Without limitation of the foregoing, the parties hereto agree that
irreparable harm would occur in the event that any of the agreements and
provisions of this Agreement were not performed fully by the parties hereto in
accordance with their specific terms or were otherwise breached, and that money
damages are an inadequate remedy for breach of the Agreement because of the
difficulty of ascertaining and quantifying the amount of damage that will be
suffered by the parties hereto in the event that this Agreement is not performed
in accordance with its term or is otherwise breached. It is accordingly hereby
agreed that the parties hereto shall be entitled to an injunction or injunctions
to restrain, enjoin and prevent breaches of this Agreement, such remedy being in
addition to and not in lieu of, any other rights and remedies to which the other
parties are entitled to at law or in equity.
(c) Except where a time period is otherwise specified, no delay on the part of
any party in the exercise of any right, power, privilege or remedy hereunder
shall operate as a waiver thereof, nor shall any exercise or partial exercise of
any such right, power, privilege or remedy preclude any further exercise thereof
or the exercise of any right, power, privilege or remedy.
6.7 Waivers and Amendments. The rights and obligations of the Company and the
rights and obligations of the Executive and/or Bear Equity under this Agreement
may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely) or amended only with the written consent of the Executive, Bear
Equity and the Company, as approved by the Board.
6.8 Governing Law. This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware (without giving effect to
any conflicts or choice of law provisions thereof that would cause the
application of the domestic substantive laws of any other jurisdiction).
6.9 CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.
(a) EACH OF THE PARTIES HERETO CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF DELAWARE AND THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF DELAWARE, AS WELL AS TO THE JURISDICTION OF ALL COURTS TO WHICH AN
APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR
OTHER PROCEEDING ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
RELATED AGREEMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

- 10 -



--------------------------------------------------------------------------------



 



(b) EACH PARTY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY SUIT, ACTION OR
OTHER PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN THE COURTS
DESCRIBED ABOVE AND COVENANTS THAT IT SHALL NOT SEEK IN ANY MANNER TO RESOLVE
ANY DISPUTE OTHER THAN AS SET FORTH IN THIS SECTION 6.9 OR TO CHALLENGE OR SET
ASIDE ANY DECISION, AWARD OR JUDGMENT OBTAINED IN ACCORDANCE WITH THE PROVISIONS
HEREOF.
(c) EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT
MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH
FORUM, IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE PARTIES CONSENTS TO THE
SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN WHICH NOTICES MAY BE
DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 6.14 OF THIS AGREEMENT. EACH OF
THE PARTIES HERETO HEREBY VOLUNTARILY AND IRREVOCABLY WAIVES ALL RIGHTS TO A
TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN CONNECTION WITH OR
ANY MATTER ARISING UNDER, OUT OF OR RELATING TO THIS AGREEMENT, THE RELATED
AGREEMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
6.10 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
permitted successors, assigns, heirs, executors and administrators of the
parties hereto.
6.11 Adjustments. If there shall be any change in the Capital Securities of the
Company through merger, consolidation, reorganization, recapitalization, equity
distribution, division or multiplication of Units, exchange of Units, or the
like (any such event being an “Adjustment”), all the terms and provisions of
this Agreement shall be appropriately construed to give proportionate effect to
any new, additional, or different Units or securities issued or exchanged for or
in respect of the Executive Preferred Units as a result of such Adjustment.
6.12 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement of the parties with regard to the subjects hereof
and supersedes in their entirety all other prior agreements, whether oral or
written, with respect thereto.

 

- 11 -



--------------------------------------------------------------------------------



 



6.13 Notices. All demands, notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
personally delivered or sent by facsimile machine (with a confirmation copy sent
by one of the other methods authorized in this Section), reputable commercial
overnight delivery service (including FedEx and U.S. Postal Service overnight
delivery service) or, deposited with the U.S. Postal Service mailed first class,
registered or certified mail, postage prepaid, as set forth below:
If to the Company, addressed to:
Communications Infrastructure Investments, LLC
400 Centennial Parkway, Suite 200
Louisville, CO 80027
Attention: General Counsel and the CII Board
with a copy to:
Communications Infrastructure Investments, LLC
400 Centennial Parkway, Suite 200
Louisville, CO 80027
Attention: Chief Financial Officer
If to the Executive or Bear Equity, addressed to:
Bear Equity, LLC and/or Daniel P Caruso
 _____________________________________________ 
 _____________________________________________ 
Attention: Daniel P Caruso
Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the U.S. Postal Service as aforesaid. Each party, by notice
duly given in accordance therewith may specify a different address for the
giving of any notice hereunder.
6.14 No Third Party Beneficiaries. There are no third party beneficiaries of
this Agreement.
6.15 Duration. These restrictions on the Units that are set forth in this
Agreement shall terminate upon the Company’s Qualified Public Offering (it being
understood that the termination of restrictions on the Executive Preferred Units
shall not result in the forfeiture of any Executive Preferred Units either
vested or unvested then held by Executive and/or Bear Equity at the time of the
Company’s Qualified Public Offering).
6.16 Securities Act Exemption. The Company and the Executive agree that this
Agreement constitutes “a written compensatory benefit plan” or “a written
compensation contract” of the Executive within the meaning of Rule 701 under the
U.S. Securities Act of 1933.

 

- 12 -



--------------------------------------------------------------------------------



 



6.17 Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts.
(a) In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.
(b) The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.
(c) The use of any gender in this Agreement shall be deemed to include the other
genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.
(d) This Agreement may be executed in any number of counterparts, and by the
different parties hereto on separate counterparts hereof, each of which shall be
an original, and all of which together shall constitute one instrument.
(e) Counterparts of this Agreement (or applicable signature pages hereof) that
are manually signed and delivered by facsimile transmission shall be deemed to
constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.
[Signature page follows]

 

- 13 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company, the Executive and Bear Equity have executed
this Agreement as of the day and year first written above.

            COMPANY:

Communications Infrastructure Investments, LLC
      By:   /s/ Ken desGarennes         Name:   Ken desGarennes        Title:  
Vice President and Treasurer        EXECUTIVE:
      /s/ Daniel P. Caruso       (signature)      Daniel P. Caruso        BEAR
EQUITY:
Bear Equity, LLC
      By:   /s/ Daniel P. Caruso         Daniel P. Caruso        Manager   

 

 